DETAILED ACTION
This Office Action is in response to the amendment filed on January 18th, 2022, for application No. 15/952,054 filed on April 12, 2018. Claims 1-20 are presented for examination and are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see Page 10 (of applicant's remarks), filed 1/18/2022, with respect to the §112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1-14 in regards to §112(b) has been withdrawn. 
Applicant's arguments in regards to the §103 rejection have been fully considered but they are not persuasive. Applicant argues (on page 11 of remarks) that Hakkani-Tur discloses a static internet database and static knowledge graph rather and further asserts that these are not updates to the database and that no single database update is performed. Examiner disagrees with said argument and in response points the applicant to:
[ Hakkani-Tur (¶0097) “The personal knowledge graph is then updated with any additional information obtained for those entities. For example, returning to the example of the assertion {school (Alex, Camarillo High School)}, the personal knowledge graph of FIG. 2 can be 
	Applicant’s arguments further state that Hakkani-Tur does not disclose updating protocols for a plurality of different computer services but alleges that said reference discloses an updating protocol that uses a different computer service. Examiner disagrees with this argument and in response applicant is directed to: [ Hakkani-Tur (¶0120) “The Utterance-Based Knowledge Tool can then automatically push calendar updates based on user declarations, user assertions derived from declarations, inferred assertions based on current user location” ] This entire paragraph shows that Hakkni-Tur does not only disclose updates for one computer service (the restaurant example cited in the previous office action) but can update a plurality of different computer services like the calendar as cited above. 
	Applicant’s next argument (on page 12 of remarks) alleges that the prior art Ray, does not teach constraining a storage format of the new or updated user-centric fact to an application-agnostic data format but instead teaches representing unstructured data in a JSON format before it is in a knowledge-base format. The examiner respectfully disagrees and in response points applicant to: [ Ray (¶0029) “FIG. 2A shows data transformations at various stages of operations of the embodiments provided herein. At element 410, the document to be analyzed is in a PDF level representation. At element 420, the content of the document (e.g., information such as free text including text, numerical information, symbolic information, etc. along with formatted text (e.g., text in tables, lists, charts, spreadsheets, graphs, etc.) and their 
	Therefore, the arguments put forth by the applicant are considered not persuasive and the rejection for §103 remains. Please see the §103 rejection below for detailed claim mapping.
Claim Objections
Claims 1-13 are objected to because of the following informalities: the dependent claims recite “the media”, but claim 1 recites “one or more computer storage media”. For consistency, the dependent claims should be amended to refer back to the exact phrase used in claim 1. Further, claim 1 recites a media and a method and some dependent claims reference to the media and the method and some refer just to the media. Also, claim 1 is directed to a media and also to a method which is two different statutory categories. 
Claim 5 is objected to because of the following informalities:  The claim repeats "the" twice.  Appropriate correction is required. Applicant is respectfully asked to fix all similar mistakes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims 1-14 are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal(s) per se. Applicant’s specification makes no reference to the media being transitory or not. In addition, for other aspects computer-readable media may comprise transitory computer-readable media (e.g., a signal). Combinations of the above should also be included within the scope of computer-readable media.”. In light of the specification, broadly and reasonably speaking, the medium of claims 1-14 are interpreted as transitory and are rejected. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur (US 20170024375 A1) in view of Ray (US 20190251182 A1).
Regarding claim 1, Hakkani-Tur (US 20170024375 A1) teaches the following:
One or more computer storage media comprising computer executable instructions embodied thereon, that when executed by a computing device, cause the computing device to perform a method comprising: 
[ (¶0148) “a computer-readable storage device having computer executable instructions causing a computing device to execute a method is implemented via means,” ]
Receiving a user input through a natural language interface;
[ (¶0157) “Similarly, various interactions with the simplified computing device 600 and with any other component or feature of the Utterance-Based Knowledge Tool, including input, output, control, feedback, and response to one or more users or other devices or systems associated with the Utterance-Based Knowledge Tool, are enabled by a variety of Natural User Interface (NUI) scenarios.”
	This citation teaches the natural language interface through the utterance-based knowledge tool and mentions interactions including input. ]
[ (abstract) “An “Utterance-Based Knowledge Tool” monitors user utterances (e.g., user speech or text inputs)” 
A further citation teaching taking a user input via verbal speech or text input.]
associating the user input with a particular user;
[ (¶0004) “Tool monitors user speech or text inputs to parse and classify one or more assertions in one or more declarative utterances of a particular user.” ][ (¶0003) “the Utterance-Based Knowledge Tool monitors user speech or text to determine when the user has made a declarative utterance containing positive assertions that define to a relationship between two or more entities. The Utterance-Based Knowledge Tool then parses each assertion to extract the entities and relationships between those entities. These extracted entities and relationships are then applied to construct and/or update a user-centric personal knowledge graph for the user.” 
These two citation shows that the tool would be able to identify the user based off the fact that it is building a personal knowledge graph for that particular user and from the fact that it can classify assertions of a particular user.]
[ (¶0112)
This paragraph shows that the tool is able to combine the knowledge graphs of the various users to create inferences and transfer information between various users. The combination of the citations above shows the ability for the tool to remember and identify multiple users and be able to discern the relationships between users and associate a query with a particular user. ]
updating a user-centric artificial intelligence knowledge base associated with the particular user to include a new or updated user-centric fact based on the computer-readable representation of the user input,
[(¶0003) “These extracted entities and relationships are then applied to construct and/or update a user-centric personal knowledge graph for the user.” 
This citation teaches the knowledge base that builds a user-centric personal knowledge graph]
wherein the user-centric artificial intelligence knowledge base is updated via an update protocol useable by a plurality of different computer services,[ (¶0027)  “The Utterance-Based Knowledge Tool can then perform an internet or other search for vegetarian restaurants near a current location of the user”
(¶0027) “The Utterance-Based Knowledge Tool can consider the personal knowledge graph of the user to find that the user has a dietary preference for vegetarian food (e.g., {dietary_preference (user, vegetarian)}.”
Examples of the user asking for restaurants near them, there is other computer services that would find the location, and update the knowledge base. ]
What is not explicitly disclosed by Hakkani-Tur is: outputting a computer-readable representation of the user input; and the update protocol constraining a storage format of the new or updated user-centric fact to an application-agnostic data format.
However, this is taught by Ray (US 20190251182 A1) as seen below:
	A natural language processing machine configured to output a computer-readable representation of the user input;
[ (¶0010) “Natural language processing and machine learning may be utilized to extract one or more entities from the semantic representation. Structured data comprising the extracted entities is generated from the semantic representation and corresponding attributes.” 
This citation shows a natural language processing machine that is able to take in data in a variety of forms and then extract information from that data and structure it into a variety of different forms.]
the update protocol constraining a storage format of the new or updated user-centric fact to an application-agnostic data format.
[ (¶0030) “Transforming the data into an annotated JSON format provides a way in which to impart structure to unstructured data. Annotation may be performed manually, semi-manually, or in an automated manner using machine learning and natural language processing.” 



Regarding claim 2, The media of claim 1, is taught by Hakkani-Tur/Ray as in the rejection for claim 1 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
The method further comprising outputting an enrichment based on the computer-readable representation of the user input,
[ (Fig. 5) 
The figure in this citation, in particular element 540, teaches grabbing relevant information from the user-graph knowledge base to respond to a dialog or query. ]
[ (¶0027) “The Utterance-Based Knowledge Tool can then perform an internet or other search” 
This citation along with the figure shows that the tool from Hakkani-Tur is able to pull relevant data either from the knowledge graph or from a plurality of different services.]
and wherein the new or updated user-centric fact includes the enrichment.

This citation from Hakkani-Tur gives an example of a possible enrichment that may be shown. This citation uses a different computer service to check different services but also filters out based on a user preference. ]

Regarding claim 4, The media of claim 1, is taught by Hakkani-Tur/Ray as in the rejection for claim 1 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
The method further comprising querying the user-centric artificial intelligence knowledge base associated with the particular user; and outputting a response based on a subset of user-centric facts in the user-centric artificial intelligence knowledge base satisfying one or more constraints defined by a computer- readable representation of a query.
[ (Fig. 5) 
The figure in this citation, in particular element 540, teaches grabbing relevant information from the user-graph knowledge base to respond to a dialog or query. ]


Regarding claim 5, The media of claim 4, is taught by Hakkani-Tur/Ray as in the rejection for claim 4 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
wherein the the user-centric artificial intelligence knowledge base is queried via a protocol useable by a plurality of different computer services.

This citation shows the ability for the knowledge base to pull information from a variety of different sources and computer services (example being search engines). ]


Regarding claim 6, The media of claim 4, is taught by Hakkani-Tur/Ray as in the rejection for claim 4 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
Wherein the method further compromises: receiving a user query through the natural language user interface;
[ (Fig. 5, reference 540) “Retrieve relevant information from the personal knowledge graph to respond to one or more user dialog queries” ]
and outputting the computer-readable representation of the query based on the user query.
[ (¶0157) “Similarly, various interactions with the simplified computing device 600 and with any other component or feature of the Utterance-Based Knowledge Tool, including input, output, control, feedback, and response to one or more users or other devices or systems” 
This citation from Hakkani-Tur shows that the natural language processing machine also has an output which is different than the response and can be sent to other devices and systems.]

Regarding claim 7, The media of claim 6, is taught by Hakkani-Tur/Ray as in the rejection for claim 6 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
wherein the method further comprises outputting a recognized user intent based on the user query,
[ (¶0054) “Typically, VPA systems or other interactive UIs apply advanced SLU capabilities, which are robust to variability in natural language, ASR noise, and spontaneous ungrammatical spoken input to determine user intent with respect to the user's spoken (or textual) input.”  
This citation shows the ability for the user’s intent via the input which could include a query and could be either spoken or textual.]
and wherein the one or more constraints defined by the computer-readable representation of the query include a constraint based on the recognized user intent.
[ (¶0055) “the VPA system or other UI attempts to interpret the domain, intent, and the associated arguments, such as, for example, Domain: Local Business; Intent: “
This paragraph from Hakkani-Tur goes over various teachings of the dialog manager to interpret intent and adjust responses accordingly. There is an example in the paragraph related to the user finding the cheapest gas near them and how the device goes through that process.]


Regarding claim 8, The media of claim 4, is taught by Hakkani-Tur/Ray as in the rejection for claim 4 above. With the rest of the claim being taught by Hakkani-Tur as seen below: 
wherein the query is a user context query to determine a current context of the user, and wherein the subset of user-centric facts includes one or more user-centric facts relating to the current context.

A citation that shows the dialog manager is able to further extract context from the user and/or pull specific user-centric information as needed. ]


Regarding claim 9, The media of claim 4, is taught by Hakkani-Tur/Ray as in the rejection for claim 4 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
the one or more constraints defined by the computer-readable representation of the query include an answer type constraint; and the subset of user-centric facts includes only user-centric facts that satisfy the answer type constraint.
[ (¶0023) “complex queries can be answered from the resulting personal knowledge graph. In some cases, these types of links can be considered as a type of sub-knowledge graph centered on a particular entity” 
This citation shows that the tool, as taught by Hakkani-Tur, can include answers when responding to the query of the user and further, the answers can be constrained to a sub-knowledge graph centered on the particular entity which could be the user. ]


Regarding claim 10, The computerized personal assistant of claim 4, is taught by Hakkani-Tur/Ray as in the rejection for claim 4 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
the one or more constraints defined by the computer-readable representation of the query include a graph context constraint; and the subset of user-centric facts includes only user-centric facts that are related to a contextualizing user-centric fact in the user-centric artificial intelligence knowledge base that satisfies the graph context constraint.
[ (¶0023) “complex queries can be answered from the resulting personal knowledge graph. In some cases, these types of links can be considered as a type of sub-knowledge graph centered on a particular entity” 
This citation teaches using a graph context constraint. It also teaches using a sub-knowledge graph which can be centered on a particular topic or entity which in this case could be the user. ]


Regarding claim 11, The computerized personal assistant of claim 4, is taught by Hakkani-Tur/Ray as in the rejection for claim 4 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
wherein the response output by the knowledge-base query machine includes computer-readable instructions configured to cause a cooperating computer service to perform an action to assist the user based on the subset of user-centric facts in the user-centric artificial intelligence knowledge base satisfying the one or more constraints defined by the computer-readable representation of the query.
[ (¶0056) “Transactional queries are generally directed towards performing an operation, e.g., “ . . . play a movie . . . ” or “ . . . reserve a table at a restaurant . . . ”
	This citation from Hakkani-Tur teaches the device being able to perform an action to assist the user. ]
[ (¶0027) “The Utterance-Based Knowledge Tool can consider the personal knowledge graph of the user to find that the user has a dietary preference for vegetarian food (e.g., 
	This second citation shows that along being able to perform action on behalf of assisting the user, it can also search the knowledge graph for that user to find relevant subsets of facts that will assist in completing that action. Example here being that knowing the user is vegetarian so that when the tool is booking a restaurant, it books one that satisfies the preferences of the user.]

Regarding claim 13, The computerized personal assistant of claim 11, is taught by Hakkani-Tur/Ray as in the rejection for claim 11 above. With the rest of the claim being taught by Ray as seen below:
wherein the action to assist the user includes visually presenting a depiction of state data of the cooperating computer service, the state data related to the subset of user-centric facts in the user-centric artificial intelligence knowledge base satisfying the one or more constraints defined by the computer-readable representation of the query.
[ (¶0038) “If a user queries the term “coinsurance”, then a table or other format amenable to comparison may be generated, to display for each document the entity along with corresponding attribute values.” 
This citation from Ray teaches the visualization of a query result. It teaches this with the example of a specific query being able to pull up a table when a query that responds to a particular document has corresponding attribute values. It pulls these values from the document and visually depicts it. ]
[ (¶0038) “Structured data comprising the extracted entities from the semantic representation and corresponding attributes may be generated.” 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising a knowledge graph with tools for natural language processing, updating information, and query response as taught by Hakkani-Tur with the visual data format as taught by Ray. One of ordinary skill in the art, prior to the effective filing date, would find this obvious because combining the tool from Hakkani-Tur and the visualization from Ray would provide an ease in accessibility for the user and would also provide a simplistic manner to represent data that may be misconstrued or difficult to understand if placed into text.



Regarding claim 14, Hakkani-Tur (US 20170024375 A1) teaches the following:
One or more computer storage media comprising computer executable instructions embodied thereon, that when executed by a computing device, cause the computing device to perform a method comprising:
[ (¶0148) “a computer-readable storage device having computer executable instructions causing a computing device to execute a method is implemented via means,” ]
Receiving a user input through a natural language interface;
[ (¶0157) “Similarly, various interactions with the simplified computing device 600 and with any other component or feature of the Utterance-Based Knowledge Tool, including input, output, control, feedback, and response to one or more users or other devices or systems associated with the Utterance-Based Knowledge Tool, are enabled by a variety of Natural User Interface (NUI) scenarios.”

[ (abstract) “An “Utterance-Based Knowledge Tool” monitors user utterances (e.g., user speech or text inputs)” 
A further citation teaching taking a user input via verbal speech or text input.]
associating the user input with a particular user;
[ (¶0004) “Tool monitors user speech or text inputs to parse and classify one or more assertions in one or more declarative utterances of a particular user.” ][ (¶0003) “the Utterance-Based Knowledge Tool monitors user speech or text to determine when the user has made a declarative utterance containing positive assertions that define to a relationship between two or more entities. The Utterance-Based Knowledge Tool then parses each assertion to extract the entities and relationships between those entities. These extracted entities and relationships are then applied to construct and/or update a user-centric personal knowledge graph for the user.” 
These two citation shows that the tool would be able to identify the user based off the fact that it is building a personal knowledge graph for that particular user and from the fact that it can classify assertions of a particular user.]
[ (¶0112)
This paragraph shows that the tool is able to combine the knowledge graphs of the various users to create inferences and transfer information between various users. The combination of the citations above shows the ability for the tool to remember and identify multiple users and be able to discern the relationships between users and associate a query with a particular user. ]
 [ (¶0112)
This paragraph shows that the tool is able to combine the knowledge graphs of the various users to create inferences and transfer information between various users. The 
querying a user-centric artificial intelligence knowledge base associated with the particular user;
[ (Fig. 5) 
The figure in this citation, in particular element 540, teaches grabbing relevant information from the user-graph knowledge base to respond to a dialog or query. ]
outputting a response to the user query based on a subset of user-centric facts in the user- centric artificial intelligence knowledge base satisfying one or more constraints defined by the computer-readable representation of the user query,
[ (¶0023) “complex queries can be answered from the resulting personal knowledge graph. In some cases, these types of links can be considered as a type of sub-knowledge graph centered on a particular entity” 
The two citations above show that the tool taught by Hakkani-Tur is able to build a user-centric profile and utilize that profile to answer queries from the user as needed.]
wherein the user-centric artificial intelligence knowledge base is updateable to include a new or updated user-centric fact via an update protocol useable by a plurality of different computer services,
[ (¶0027)  “The Utterance-Based Knowledge Tool can then perform an internet or other search for vegetarian restaurants near a current location of the user” ]
[ (¶0027) “The Utterance-Based Knowledge Tool can consider the personal knowledge graph of the user to find that the user has a dietary preference for vegetarian food (e.g., {dietary_preference (user, vegetarian)}.”
Examples of the user asking for restaurants near them, there is other computer services that would find the location, and update the knowledge base. ]
	What isn’t explicitly taught by Hakkani-Tur is:
outputting a computer-readable representation of the user query; and the update protocol constraining a storage format of the new or updated user-centric fact to an application-agnostic data format.
	This is however taught by Ray, as seen below:
outputting a computer-readable representation of the user query;
[ (¶0010) “Natural language processing and machine learning may be utilized to extract one or more entities from the semantic representation. Structured data comprising the extracted entities is generated from the semantic representation and corresponding attributes.” 
This citation shows a natural language processing machine that is able to take in data in a variety of forms and then extract information from that data and structure it into a variety of different forms.]
the update protocol constraining a storage format of the new or updated user-centric fact to an application-agnostic data format.
[ (¶0030) “Transforming the data into an annotated JSON format provides a way in which to impart structure to unstructured data. Annotation may be performed manually, semi-manually, or in an automated manner using machine learning and natural language processing.” 
This citation teaches the ability for the data to be stored in an agnostic format that can be transferred to different types of applications. Ray’s reference continues to give other examples of application-agnostic data formats aside from JSON as well. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising a knowledge graph with tools for natural language processing, updating information, and query response as taught by Hakkani-Tur with the computer-readable output and agnostic data format as taught by Ray. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an easy and lightweight way for machines to generate and parse the data [ Ray (¶0030) ]. This would facilitate the recognized benefit of 


Regarding claim 15, Hakkani-Tur (US 20170024375 A1) teaches the following:
A method for automatically responding to queries, comprising: recognizing a computer-readable representation of a query associated with a particular user of a computer service;
[ (¶0004) “Tool monitors user speech or text inputs to parse and classify one or more assertions in one or more declarative utterances of a particular user.” ][ (¶0003) “the Utterance-Based Knowledge Tool monitors user speech or text to determine when the user has made a declarative utterance containing positive assertions that define to a relationship between two or more entities. The Utterance-Based Knowledge Tool then parses each assertion to extract the entities and relationships between those entities. These extracted entities and relationships are then applied to construct and/or update a user-centric personal knowledge graph for the user.” 
These two citation shows that the tool would be able to identify the user based off the fact that it is building a personal knowledge graph for that particular user and from the fact that it can classify assertions of a particular user.]
[ (¶0112)
This paragraph shows that the tool is able to combine the knowledge graphs of the various users to create inferences and transfer information between various users. The combination of the citations above shows the ability for the tool to remember and identify multiple users and be able to discern the relationships between users and associate a query with a particular user. ]
querying a user-centric artificial intelligence knowledge base associated with the particular user via a query protocol useable by a plurality of different computer services;
[ (¶0003) “These extracted entities and relationships are then applied to construct and/or update a user-centric personal knowledge graph for the user.” ]
[ (¶0023) “complex queries can be answered from the resulting personal knowledge graph. In some cases, these types of links can be considered as a type of sub-knowledge graph centered on a particular entity” 
The two citations above show that the tool taught by Hakkani-Tur is able to build a user-centric profile and utilize that profile to answer queries from the user as needed. ]
	and outputting a response based on a subset of user-centric facts in the user-centric artificial intelligence knowledge base satisfying one or more constraints defined by the computer-readable representation of the query,
[ (Fig. 5) 
The figure in this citation, in particular element 540, teaches grabbing relevant information from the user-graph knowledge base to respond to a dialog or query. ]
wherein the user-centric artificial intelligence knowledge base is updateable to include a new or updated user-centric fact via an update protocol useable by a plurality of different computer services, 
[ (¶0027)  “The Utterance-Based Knowledge Tool can then perform an internet or other search for vegetarian restaurants near a current location of the user” ]
[ (¶0027) “The Utterance-Based Knowledge Tool can consider the personal knowledge graph of the user to find that the user has a dietary preference for vegetarian food (e.g., {dietary_preference (user, vegetarian)}.”
Examples of the user asking for restaurants near them, there is other computer services that would find the location, and update the knowledge base. ]
	What isn’t explicitly taught by Hakkani-Tur is:
constraining a storage format of the new or updated user-centric fact to an application-agnostic data format.
[ (¶0030) “Transforming the data into an annotated JSON format provides a way in which to impart structure to unstructured data. Annotation may be performed manually, semi-manually, or in an automated manner using machine learning and natural language processing.” 
This citation teaches the ability for the data to be stored in an agnostic format that can be transferred to different types of applications. Ray’s reference continues to give other examples of application-agnostic data formats aside from JSON as well. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising a knowledge graph with tools for natural language processing, updating information, and query response as taught by Hakkani-Tur with the agnostic data format as taught by Ray. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an easy and lightweight way for machines to generate and parse the data [ Ray (¶0030) ]. This would facilitate the recognized benefit of being able to pass information to a variety of different computer services or applications in an organized and structured manner.



Regarding claim 16, The method of claim 15, is taught by Hakkani-Tur/Ray as in the rejection for claim 15 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
wherein the computer service is a computerized personal assistant.
[ (¶0027) “the Utterance-Based Knowledge Tool can then perform an internet or other search for vegetarian restaurants near a current location of the user (e.g., Los Altos, Calif.) and then respond (either directly or via a virtual personal assistant (VPA) or other UI)” 



Regarding claim 17, The method of claim 15, is taught by Hakkani-Tur/Ray as in the rejection for claim 15 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
wherein the query is a user context query to determine a current context of the user,
[ (¶0054) “A dialog manager component of the SLU system of the VPA or other UI then interprets Ui and decides on the most appropriate system action, Ai, exploiting semantic context, and user specific meta-information” 
A citation that shows the dialog manager is able to further extract context from the user and/or pull specific user-centric information as needed.]
and wherein the subset of user-centric facts includes one or more user-centric facts relating to the current context.
[ (¶0054) “A dialog manager component of the SLU system of the VPA or other UI then interprets Ui and decides on the most appropriate system action, Ai, exploiting semantic context, and user specific meta-information” ]
[ (¶0027) “The Utterance-Based Knowledge Tool can consider the personal knowledge graph of the user to find that the user has a dietary preference for vegetarian food (e.g., {dietary_preference (user, vegetarian)}. The Utterance-Based Knowledge Tool can then perform an internet or other search for vegetarian restaurants near a current location of the user (e.g., Los Altos, Calif.) and then respond (either directly or via a virtual personal assistant (VPA) or other UI) to the user query”




Regarding claim 20, The method of claim 15, is taught by Hakkani-Tur/Ray as in the rejection for claim 15 above. With the rest of the claim being taught by Hakkani-Tur as seen below:
further comprising causing the computer service to perform an action to assist the user based on the subset of user-centric facts in the user-centric artificial intelligence knowledge base satisfying the one or more constraints defined by the computer-readable representation of the query.
[ (¶0056) “Transactional queries are generally directed towards performing an operation, e.g., “ . . . play a movie . . . ” or “ . . . reserve a table at a restaurant . . . ”
	This citation from Hakkani-Tur teaches the device being able to perform an action to assist the user. ]
[ (¶0027) “The Utterance-Based Knowledge Tool can consider the personal knowledge graph of the user to find that the user has a dietary preference for vegetarian food (e.g., {dietary_preference (user, vegetarian)}. The Utterance-Based Knowledge Tool can then perform an internet or other search for vegetarian restaurants near a current location of the user” 
	This second citation shows that along being able to perform action on behalf of assisting the user, it can also search the knowledge graph for that user to find relevant subsets of facts that will assist in completing that action. Example here being that knowing the user is vegetarian 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur/Ray as applied to claim 1 above, and further in view of Barsukova (US 20170161360 A1).

Hakkani-Tur/Ray teaches: The media of claim 1, as seen in the rejection for claim 1 seen above, with the rest of the claim being taught by Barsukova as seen below:
	wherein the user-centric artificial intelligence knowledge base includes one or more encrypted user-centric facts,
[ (¶0063) “The instance may work as a normal dialogue/Q&A service. As the instance returns back information, it also passes back a list or set of PDTs to the client's Dialogue Service (DS). The protected terms may be encoded with a one-way encryption,” 
This citation shows that the dialogue service that interacts with the user may have encryption on terms. ]
wherein access to the one or more encrypted user-centric facts is constrained by a credential associated with the particular user
[ (¶0093) “The example of FIG. 3 may also employ encryption hardware and/or software to secure the information about the set of protected terms. In this way, information about protected terms may be prevented from being exposed to a user and/or differing system without the necessary security credential.” 
This citation from Barsukova shows that the protected/encrypted data requires a security credential to be accessed. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising a knowledge graph with tools for .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur/Ray as applied to claim 11 above, and further in view of Spivack (US 20150363697 A1).

Hakkani-Tur/Ray teaches: The media of claim 1, as seen in the rejection for claim 1 seen above, with the rest of the claim being taught by Spivack and Hakkani-Tur as seen below:
wherein the action to assist the user includes changing a preference setting of the cooperating computer service 
[ (¶0102) “For example, if a user connects their account in the system to their Facebook account the system could then perhaps provide services to them from the do box that would do things in Facebook (post to Facebook, send a message to someone, search in Facebook, etc.”]
[ (¶0064) “The user could optionally have the system group these responses by service so that the user could choose which service's results to view. The user could also hide results from particular services, or perhaps change the emphasis of results from various services,” 
These two citation from Spivack show examples of user preferences being updated via the system via a user preference. Further, it shows in the second citation that the user assistance can make changes to outside computer services. ]
based on the subset of user-centric facts in the user-centric artificial intelligence knowledge base satisfying the one or more constraints defined by the computer-readable representation of the query.
	This citation from Hakkani-Tur teaches the device being able to perform an action to assist the user. ]
[ (¶0027) “The Utterance-Based Knowledge Tool can consider the personal knowledge graph of the user to find that the user has a dietary preference for vegetarian food (e.g., {dietary_preference (user, vegetarian)}. The Utterance-Based Knowledge Tool can then perform an internet or other search for vegetarian restaurants near a current location of the user” 
	This second citation shows that along being able to perform action on behalf of assisting the user, it can also search the knowledge graph for that user to find relevant subsets of facts that will assist in completing that action. Example here being that knowing the user is vegetarian so that when the tool is booking a restaurant, it books one that satisfies the preferences of the user.]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising a knowledge graph with tools for natural language processing, updating information, natural language processing and query response as taught by Hakkani-Tur/Ray with the system for updating user preferences of another computer system and/or device of Spivack. The reason it would be obvious is because the combination would facilitate an ease of accessibility for the user and streamline a more cohesive system as a whole if the devices could communicate and update one another’s settings based on the user’s preferences.



Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur/Ray as applied to claim 15 above, and further in view of Bellegarda (US .
In regards to claim 18, the method of claim 17, is taught by Hakkani-Tur/Ray as in the rejection for claim 17 above. The rest of the claim is taught by Bellegarda and Hakkani-Tur as seen below:
wherein the query indicates a state of the computer service and wherein the one or more user-centric facts relating to the current context include a user-centric fact relating to the state of the computer service.
[ (¶0064) “Furthermore, in some embodiments, memory 202 (FIG. 2A) or 470 (FIG. 4) stores device/global internal state 257, as shown in FIGS. 2A and 4. Device/global internal state 257 includes one or more of: active application state, indicating which applications, if any, are currently active; display state,” 
This citation from Bellegarda teaches the system containing a status that can read out possible states from one or more devices.]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising a knowledge graph with tools for natural language processing, updating information, natural language processing and query response as taught by Hakkani-Tur/Ray with the status and state for an additional device being relayed to the system as taught by Bellegarda. The reason it would be obvious is because one of ordinary skill in the art would recognize that the combination would facilitate the user’s ability to get status indicators without having to check manually, providing the benefit of increased ease of use.
In regards to claim 19, the method of claim 18, is taught by Hakkani-Tur/Ray/Bellegarda as in the rejection for claim 18 above. The rest of the claim is taught by Ray and Bellegarda as seen below:
What Ray teaches is:
further comprising recognizing a computer-readable representation of a natural language feature,
[ (¶0010) “Natural language processing and machine learning may be utilized to extract one or more entities from the semantic representation. Structured data comprising the extracted entities is generated from the semantic representation and corresponding attributes.” 
Citation shows extracted data being recognized by natural language processing.]
and wherein the one or more constraints include a constraint based on the natural language feature.
[ (¶0071) “The present invention embodiments may employ any number of any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.) for obtaining or providing information (e.g., data from the extraction, NLP,” 
This citation from Ray teaches the constraint of a search or query being based on the natural language processing of the system.]
What is not explicitly taught by Ray is:
defined by the state of the computer service,
	This is however taught by Bellegarda, as seen below:
[ (¶0064) “Furthermore, in some embodiments, memory 202 (FIG. 2A) or 470 (FIG. 4) stores device/global internal state 257, as shown in FIGS. 2A and 4. Device/global internal state 257 includes one or more of: active application state, indicating which applications, if any, are currently active; display state,” 
This citation from Bellegarda teaches the system containing a status that can read out possible states from one or more devices. ]
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11144836 B1 – processing and re-using assisted support data to increase a self-support knowledge base which teaches dynamic knowledge bases, data storage formats and user queries
US 20190057684 A1 – electronic device and method for controlling the same which teaches identifying a user, natural language processing, artificial intelligence knowledge base, databases and data processing.
US 10185542 B2 – Device and Gui for enabling conversation persistence across two or more instances of a digital assistant which teaches natural language processing, artificial intelligence database, and identifying user intent with context 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123